Citation Nr: 1142567	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis denied a claim to reopen a previously denied issue of entitlement to service connection for a bilateral knee disorder.

In November 2007, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a bilateral knee disorder is warranted.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed February 2005 rating action, the RO confirmed a prior denial of service connection for a bilateral knee disorder.

2.  The evidence received since the February 2005 rating action includes pertinent service treatment records that were in existence, but were unavailable for consideration, in February 2005.


CONCLUSION OF LAW

Since the final February 2005 rating decision, official service department records have been received that are relevant to the Veteran's claim of service connection for a bilateral knee disorder; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection a bilateral knee disorder, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran was denied initially service connection for a bilateral knee disorder in October 1993 because the evidence did not show that a preexisting bilateral knee disorder was aggravated by the Veteran's military service.  After receiving notice of the October 1993 decision, the Veteran did not initiate an appeal of that denial.  Subsequently, a claim to reopen was denied in February 2005 as no new and material evidence to show that the Veteran had a bilateral knee disorder incurred in or aggravated by service was presented.  After receiving notice of the February 2005 decision, the Veteran did not initiate an appeal of that denial.  Later, in May 2006, however, he again applied to have his claim reopened.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Following the Veteran's claim to reopen in May 2006, but prior to the rating decision on appeal, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2011)).  38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

Relevant evidence of record at the time of the February 2005 rating decision consisted of most of the Veteran's service treatment records (STRs), a VA examination in June 1993, and VA treatment records dated from April 1993 to February 2005.  His STRs included a January 1966 enlistment examination that revealed clinically abnormal lower extremities; the Veteran's right leg was half an inch shorter than his left leg.  In his accompanying report of medical history, the Veteran indicated that he had a "trick" or locked knee.  He reported a football injury.  The Board observes that a record dated in January 1966, with a date prior to his enlistment examination, shows that the Veteran reported that his knees locked occasionally when bending.  He indicated that he was told by a previous physician that he had torn ligaments in his knees.  The Board observes that this treatment note is listed below other entries dated in September 1966 and November 1966.  Therefore, the Board concludes that the entry of 1966 being the year was most likely a typographical error and the correct year is 1967.  

A record dated in January 1967 reveals that he reported a history of an old injury while playing high school football and that he had been advised to have an operation in the past.  A report of a medical board in March 1967 shows that the Veteran was diagnosed with internal derangement of both knees.  The diagnosis was deemed to have existed prior to service and was not aggravated by service.  A medical discharge was recommended.  The Veteran reported an injury to his left knee at age 15 while playing football and an injury to his right knee when he fell at age 16.  

The Veteran reported injuring his knees falling onto a metal deck in 1966 at the June 1993 VA examination.  He was diagnosed with old traumatic injury and possible osteoarthritis.  VA treatment records dated through February 2005 show that he repeatedly indicated that he injured his knees in an in-service injury.  A record dated in November 2004 showed a diagnosis of osteoarthritis.  No evidence was submitted to show that the Veteran's military service aggravated a preexisting injury.

Accordingly, at the time of the denial of the claim for service connection for a bilateral knee disorder in February 2005, the claims folder contained no competent evidence that the Veteran's preexisting bilateral knee disorder was aggravated by his military service or that he incurred a knee disorder in service.  Thus, the RO, in February 2005, continued the prior denial of service connection for a bilateral knee disorder.  As the Veteran did not appeal that decision, the determination is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The relevant evidence received since the February 2005 denial consists of the Veteran's STRs showing treatment for his knees, VA treatment records dated through March 2008, Social Security Administration (SSA) records, a letter from P.A., M.D. dated in May 2006 and the Veteran's contentions.  His STRs include a February 1967 admission note when he was admitted to Portsmouth Naval Hospital for his knees.  He reported having injured his left knee playing football and his right knee in a fall.  His VA treatment records and contentions show that he continued to report injuring his knees in service.  He has repeatedly denied having any preexisting knee injuries.  Dr. P.A.'s letter reveals that the Veteran reported injuring his knees in a landing accident in November 1966.  He also reported reviewing a document that showed that the Veteran had internal derangement from a football injury, which the Veteran vehemently denied.  Dr. PA. also noted reviewing the Veteran's enlistment examination, which did not show significant problems with his knees.  Dr. P.A. opined that it was unlikely the Veteran had a significant preexisting internal derangement of his knees before his trauma in November 1966.  He further opined that it was likely that the Veteran dislocated his knees as a result of the in-service injury.  Dr. P.A. also opined that there was absolutely no way that the Veteran could have done his active duty jobs with a severe knee injury.  He concluded that, even if the Veteran did have some internal derangement of his knee, it was inconceivable that the severity of the injury was such that he presented with at that time.

Because relevant service treatment records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Although the records are largely cumulative of the records that were considered in the February 2005 decision, they are still relevant as they pertain to bilateral knee treatment in service.  Because the newly received official service department records are relevant to the Veteran's claim, reconsideration of the claim for service connection for a bilateral knee disorder is warranted.

ORDER

New service department records having been received, the previously denied claim of entitlement to service connection for a bilateral knee disorder is reopened, and, to this extent only, the appeal is granted.  


REMAND

Regrettably, a remand is necessary for further evidentiary development for the Veteran's underlying service connection claim.  

As discussed above, the Veteran's post-service treatment records show a current diagnosis of osteoarthritis of the knees.  Additionally, Dr. P.A. provided a positive nexus opinion indicating that the Veteran's current bilateral knee disorder was related to his military service.  Furthermore, Dr. P.A.'s opinion indicates that if the Veteran did have a preexisting knee disorder, it was aggravated by his military service.  However, it is unclear whether this doctor had access to, and thus an opportunity to review, the Veteran's in-service and post-service treatment records.  Indeed, and in this regard, the Board notes that no VA examination has been obtained to determine whether the Veteran has a bilateral knee disorder that is related to his military service, including whether a preexisting injury was aggravated by his service.  Therefore, the Board finds that a remand for an examination to address the etiology of a bilateral knee disorder is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In remanding for a VA examination, the Board initially finds that the Veteran did in fact have a preexisting knee injury prior to his military service.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) . 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) . 

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) ; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

In this case, based on a review of the Veteran's STRs, the Board finds that the presumption of soundness does not attach to the Veteran with respect to knee problems.  Here, the Veteran's report of medical history at his enlistment examination clearly shows that he reported having a "trick" or locked knee and that he had a football injury.  Furthermore, the Veteran's STRs pertaining to bilateral knee treatment repeatedly show that he reported having injured his knees prior to service.  In fact, one of the records dated in January 1967 shows that the Veteran reported being told he had a torn ligament in his knees.  The Medical Board proceeding also found that the Veteran's internal derangement of both knees existed prior to entry.  Furthermore, the Veteran's STRs show that he signed off on the Medical Board's findings.  Although the Veteran has subsequently contended that he only signed such paperwork because he was told it was necessary to receive treatment, the objective and contemporaneous service evidence fails to show that he did not understand the paperwork reporting the Medical Board's findings.  In other words, the evidence does not show that the Veteran did not in fact read the paperwork agreeing with the Medical Board's findings before signing it.  

In this case, the Board is more persuaded by the contemporaneous service evidence of record.  Such records are more reliable, in the Board's view, than the Veteran's current assertions in support of his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Thus, in light of the Veteran repeatedly reporting preexisting knee injuries in his STRs and his signature on the Medical Board's findings, the Board finds that the "recorded history" requirement set forth in Miller, 11 Vet. App. at 348, has been met and that the record shows clear and unmistakable evidence that the Veteran's bilateral knee problems pre-existed service.  

In finding that the Veteran had a preexisting bilateral knee injury, the Board acknowledges Dr. P.A.'s opinion to the contrary.  However, the Board does not find such opinion probative as it is based on an incorrect factual premise.  Dr. P.A. indicated that the Veteran incurred a bilateral knee injury on November 22, 1966.  The Board observes that the Veteran's STRs do include an entry dated November 22, 1966.  However, such record pertained to an eye injury as a result of a cigarette flash.  None of the Veteran's STRs contain any notation that the Veteran in fact injured his knees in a landing accident as he has claimed.  Therefore, to the extent that Dr. P.A. premised his opinion on the factual premise that the Veteran injured his knees in a landing accident, the Board finds it lacks probative value and does not indicate that the Veteran was sound at entry to service.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 3 8 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003). Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)). 

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As discussed above, Dr. P.A.'s opinion indicates that, if the Veteran did have a preexisting injury, it was aggravated by his military service.  Therefore, the Board finds that the VA examination must include an opinion regarding whether the Veteran's preexisting bilateral knee injuries were aggravated by his military service.  

Also, it appears that the Veteran receives continuous treatment from the VA Community Based Outpatient Clinic (CBOC) in Evansville, Indiana and from the VA Medical Center (VAMC) in Marion, Illinois.  Thus, pertinent ongoing treatment records, dated from March 2008, should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a bilateral knee disorder.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of recent bilateral knee treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA CBOC in Evansville, Indiana and from the VAMC in Marion, Illinois since March 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran a VA examination by a medical professional to determine the nature, extent, and etiology of the Veteran's bilateral knee disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not that the Veteran's preexisting bilateral knee injuries chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his active military service.  

All opinions should be set forth in detail and explained in the context of the record and a rationale should be given for all opinions and conclusions expressed. 

4.  Ensure that the examination report complies with the remand instructions and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

5.  Then, readjudicate the issue of entitlement to service connection for a bilateral knee disorder. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


